 


109 HR 3867 IH: To reauthorize the Congressional Award Act.
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3867 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mrs. Cubin (for herself, Mr. Wicker, Mr. Holt, and Mr. Owens) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To reauthorize the Congressional Award Act. 
 
 
1.Reauthorization of the Congressional Award Act 
(a)Extension of Requirements Regarding Financial Operations of Congressional Award Program; Noncompliance With RequirementsSection 104(c)(2)(A) of the Congressional Award Act (2 U.S.C. 804(c)(2)(A)) is amended by striking and 2004 and inserting 2004, 2005, 2006, 2007, 2008, and 2009. 
(b)Termination 
(1)In generalSection 108 of the Congressional Award Act (2 U.S.C. 808) is amended by striking October 1, 2004 and inserting October 1, 2009. 
(2)Savings provisionDuring the period of October 1, 2004, through the date of the enactment of this section, all actions and functions of the Congressional Award Board under the Congressional Award Act (2 U.S.C. 801 et seq.) shall have the same effect as though no lapse or termination of the Board ever occurred. 
(c)Technical AmendmentsThe Congressional Award Act is amended— 
(1)in section 103 (2 U.S.C. 803)— 
(A)in subparagraphs (B) and (C) of subsection (a)(1), by striking a a local and inserting a local; and 
(B)in subsection (b)(3)(B), by striking section each place it appears and inserting subsection; and 
(2)in section 104(c)(2)(A) (2 U.S.C. 804(c)(2)(A)), by inserting a comma after 1993. 
 
